Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions 
1.	 Applicant's election with traverse of Embodiment 1 (fig. 4), claims 1-2 and 11-12, in the reply filed on 11/03/21 is acknowledged. The traversal is on the ground(s) that examination of the entire application could be made without serious burden. This is not found persuasive.
a) Embodiment 1 depicted in figure 4, wherein a light shielding block is formed below the active layer and the gate electrode.
b) Embodiment 2 depicted in figure 5, wherein a light shielding block is formed above the active layer and on a same layer as the gate electrode.
c) Embodiment 3 depicted in figure 6, wherein a light shielding block is formed below the active layer and on a same layer as the gate electrode.
d) Embodiment 4 depicted in figure 7, wherein a light shielding block is formed above the gate electrode and on a same layer as active layer.
As such, the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL. 

	Applicant indicated that claims 1-2 and 11-12 read on the elected species; and claims 1 and 11 are generic to all species. A review of the drawings and specification reveals that claims 3, 5 and 13-16 do not read on the elected species. Therefore, claims 3, 5 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

***Examiner’s note: 
Claim 3 (i.e. wherein the light shielding block is disposed on a same layer as the gate electrode) read on Embodiment 2 (fig. 5) and Embodiment 3 (fig. 6).
Claim 5 (i.e. wherein the light shielding block is disposed on a same layer as the source/drain electrode) read on Embodiment 4 (fig. 7).
Claim 13 (i.e. patterning the first conductive layer to form a gate electrode in the light shielding region, and to form the light shielding block) read on Embodiments 2 (fig. 5) and Embodiments 3 (fig. 6).
Claim 14 (i.e. before forming the active layer, forming a light shielding layer on the substrate and in the light shielding region, and forming a fourth insulating layer on the light shielding layer) read on Embodiments 2 (fig. 5).
Claim 15 (i.e. patterning the second conductive layer to form a gate electrode in the light shielding region, and to form the light shielding block) read on Embodiment 2 (fig. 5) and Embodiment 3 (fig. 6).
Claim 16 (i.e. patterning the fourth conductive material layer to form a source/drain electrode in the light shielding region, and form the light shielding block) read on Embodiment 4 (fig. 7).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 4, 6-7, 10-11, 17 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Matsumori et al. (US 2012/0088040; hereinafter Matsumori).
Regarding claims 1 and 10, Matsumori discloses, in fig. 1, an array substrate comprising: a substrate 101 having a display region 115/105 and a peripheral region (next to pixel electrode 105) surrounding the display region, the display region having a plurality of pixels 105 arranged in an array, and each of the plurality of pixels comprising a light transmission region (not covered by light shielding region 113) and a light shielding region (covered by light shielding region 113); and a light shielding block 103 covering at least a part of the light transmission region of at least one pixel close to the peripheral region of the plurality of pixels.  
Regarding claim 4, Matsumori discloses wherein the display region 115/105 has a non-rectangular shape (fig. 1).

Regarding claim 7, Matsumori discloses wherein the light shielding block further comprises a third portion located between the first portion and the second portion (figs. 2A & 4A).

Regarding claim 11, Matsumori discloses, in fig. 1,  method for manufacturing an array substrate, the method comprising: providing a substrate 101 having a display region 115/105 and a peripheral region (next to pixel electrode 105) surrounding the display region, the display region having a plurality of pixels 105 arranged in an array, and each of the plurality of pixels comprising a light transmission region (not covered by light shielding region 113) and a light shielding region (covered by light shielding region 113); and forming a light shielding block 103 to cover at least a part of the light transmission region of at least one pixel close to the peripheral region of the plurality of pixels.  
Regarding claim 17, Matsumori discloses wherein forming a light shielding block 103 in the light transmission region of the at least one pixel close to the peripheral region comprises forming a first portion and a second portion respectively covering opposite ends of the light transmission region (not covered by light shielding region 113) of the at least one pixel close to the peripheral region (figs. 2A & 4A).
.

4.	Claims 1-2, 4, 6, 10-11 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Katayama (US 2002/0145140).
Regarding claims 1 and 10, Katayama discloses, in fig. 10, an array substrate comprising: a substrate 10 having a display region 30 and a peripheral region (next to scanning line 3a) surrounding the display region, the display region having a plurality of pixels 9a arranged in an array, and each of the plurality of pixels comprising a light transmission region (not covered by light shielding region 6a) and a light shielding region (covered by light shielding region 6a/11a); and a light shielding block 11a covering at least a part of the light transmission region of at least one pixel close to the peripheral region of the plurality of pixels.  
Regarding claim 2, Katayama discloses further comprising a thin film transistor 30 located on the substrate 10 and in the light shielding region 6a/11a, the thin film transistor 30 comprising an active layer (1a/1a’/1b/1c/1d/1e) on the substrate 10, and the array substrate  further comprising a light shielding layer 11a located between the active layer (1a/1a’/1b/1c/1d/1e)  and the substrate 10, wherein the light shielding block 11a is disposed on a same layer 10 as the light shielding layer 11a (fig. 10).
Regarding claim 4, Katayama discloses wherein the display region 30 has a non-rectangular shape (fig. 10).


Regarding claim 11, Katayama discloses, in fig. 10, a method for manufacturing an array substrate, the method comprising: providing a substrate 10 having a display region 30 and a peripheral region (next to scanning line 3a) surrounding the display region, the display region having a plurality of pixels 9a arranged in an array, and each of the plurality of pixels comprising a light transmission region (not covered by light shielding region 6a) and a light shielding region (covered by light shielding region 6a/11a); and forming a light shielding block 11a to cover at least a part of the light transmission region of at least one pixel close to the peripheral region of the plurality of pixels.
Regarding claim 17, Katayama discloses wherein forming a light shielding block 11a in the light transmission region of the at least one pixel close to the peripheral region comprises forming a first portion and a second portion respectively covering opposite ends of the light transmission region (not covered by light shielding region 6a) of the at least one pixel close to the peripheral region (fig. 9).

Allowable Subject Matter


s 8-9, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818